                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE SOUTHERN DISTRICT OF IOWA
In the Matter of:
Lynette M. Pashia,                                                   Case No. 21−00281−lmj13
                          Debtor(s)
                                  June 16, 2021 Courtroom Hearing on:
                          Chapter 13 Plan (#2) and Trustee's Objection (#15)

Court Reporter:   NA
Appearances:      NA

                                                 ORDER
                                  (date entered on docket: June 8, 2021)

It is hereby ORDERED that:

  The objections are overruled. The pending plan is confirmed. Today's record shall constitute the
  Court's findings and conclusions pursuant to Rules 7052 and 9014 of the Federal Rules of Bankruptcy
  Procedure. Service of this order on all parties in interest and the United States Trustee shall satisfy
  Rule 2002(f)(7) and (k) of the Federal Rules of Bankruptcy Procedure.

  The objections are sustained. Today's record shall constitute the Court's findings and conclusions
  pursuant to Rules 7052 and 9014 of the Federal Rules of Bankruptcy Procedure.

  The controversy is deemed moot because the objections were withdrawn prior to or at the hearing.
  The pending plan is confirmed. Service of this order on all parties in interest and the United States
  Trustee shall satisfy Rule 2002(f)(7) and (k) of the Federal Rules of Bankruptcy Procedure.

  The debtor(s) shall:
    provide the trustee with the requested       income information      expense information   domestic
  support obligation information    tax returns    tax refunds by July 7, 2021.
    file amended Schedule(s) by .
    file an objection to Proof of Claim by .
    shall bring the arrearage in plan payments current by .
    file a modified plan before confirmation by July 7, 2021.
    file    a notice of conversion or     a motion to dismiss the case by .

  If the debtor(s) should fail to by the above indicated deadline, the case shall be dismissed without
  further notice and hearing upon the trustee filing an affidavit of noncompliance.

  The matter is continued for further hearing on at in Courtroom 2, U.S. Courthouse Annex, 110 East
  Court Avenue, Des Moines, Iowa.

  The parties shall:
    submit a consent order by . The attorney for the trustee shall prepare the order.
    file a stipulation of facts by and their briefs and arguments by .

  The June 16, 2021 hearing is canceled based on the Court's review of the relevant filings.
                                                                   /s/ Lee M. Jackwig

                                                                     U.S. BANKRUPTCY JUDGE
Parties receiving this order from the Clerk of Court:
Electronic Filers in this Chapter Case
